Citation Nr: 1300726	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  11-21 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for degenerative disease of the lumbar spine.

2.  Entitlement to service connection for a bilateral leg condition, to include pain in the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter




ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1944 to November 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for back pain with sleeping problems and a bilateral leg condition, to include pain in the feet.  In October 2009, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in July 2011.  His case is currently under the jurisdiction of the VA RO in Des Moines, Iowa.

In March 2012, the Veteran presented sworn testimony during a video conference hearing in Des Moines, Iowa, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal was previously before the Board and the Board remanded the claim in May 2012 for additional development.  The case has been returned to the Board for further appellate consideration.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, after a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for degenerative disease of the lumbar spine and a bilateral leg condition, to include pain in the feet.

The Veteran has reported during testimony and in written statements that his back pain begun during service with an injury that occurred while he was loading boxes of ammunition on ships in the Philippines.  He has stated that a sling broke and many boxes of ammunition fell and landed on him.

In June 2009, the Veteran was afforded a VA examination to address the nature and etiology of his low back and bilateral leg disabilities.  With regard to the Veteran's low back disability, the examiner concluded that it was not related to service, but rather was more likely due to his lifetime of farming.  In the May 2012 remand, the Board noted that it appeared that the examiner's opinion was based on an inaccurate understanding of the Veteran's post-service employment activities, and observed that while the examiner stated that there was no history of treatment for the back prior to 2003, the claims file includes chiropractic treatment records showing treatment dating back to at least 1983.  In light of these discrepancies, the Board remanded this issue for new VA examination and opinion.

Pursuant to the Board's May 2012 remand, the Veteran was provided with a VA spine examination to evaluate his claimed low back disability in July 2012.  The examiner opined that the claimed low back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further stated that the Veteran's spondylolysis resulting in spondylolisthesis is more likely than not genetic.  The examination report indicated that spondylolysis refers to a defect that can be both genetic or acquired as a result of injury typically from a sport requiring repetitive hyperextension of the lumbar spine during adolescence.  Spondylolysis is often asymptomatic and detected incidentally as a radiologic finding, although it may also be associated with low back pain.  The examiner's rationale for the conclusion that the Veteran's spondylolysis is more likely than not genetic is that when such is acquired as a result of injury, it occurs during adolescence as a result of repetitive hyperextension, and not from a blow to the back.  The examiner stated that the Veteran had congenital spondylolysis that may or may not have played a role in the aggravation of his mechanical back pain symptoms, and over the years, the Veteran has developed degenerative spondylosis of the spine consistent with his age, morbid obesity, genetics, and occupation.

The Board notes that the examiner who presented the July 2012 nexus opinion determined that the Veteran's low back disability was not related to military service.  While this opinion addresses, in part, why a causative etiological relationship did not exist, and explained why the Veteran's spondylolysis is congenital rather than due to injury during service, the examiner failed to address the question of whether or not this pre-existing congenital spondylolysis resulting in spondylolisthesis was aggravated (that is to say, permanently worsened beyond its normal natural progression) by military service.  Therefore, on remand for an addendum opinion, the opining examiner should also address the question of whether or not such aggravation of the pre-existing congenital spondylolysis occurred during active duty (As the Veteran's spondylolysis is clinically described in the record as being a condition that is congenital in nature, it thus follows that it is a condition that pre-existed his entry into military service.). 

Therefore, in view of the foregoing discussion, the issue of entitlement to service connection for degenerative disease of the lumbar spine should once again be remanded to the RO, via the AMC, so that an addendum opinion to the July 2012 examination report, correcting the inadequacies of the nexus opinion contained therein, may be obtained.  [The United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).] 

With regard to the claim of entitlement to service connection for a bilateral leg condition, to include pain in the feet, the Veteran has claimed that this condition is secondary to his low back disability.  As such, a grant of service connection for degenerative disease of the lumbar spine could impact his claim for service connection for a bilateral leg condition, to include pain in the feet, and these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, following the development and readjudication of the Veteran's low back disability claim, the AMC must then readjudicate his claim for service connection for a bilateral leg condition, to include pain in the feet.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran's claims file should be made available for review by the examiner who presented the nexus opinion expressed in the July 2012 VA examination report. 

The examiner should be asked to review the Veteran's claims file, including the Veteran's corroborated reports of an in-service fall and low back pain since that time, and base any opinion provided on the foregoing review thereof.  The examiner should indicate on the examination report that such a review was conducted. 

The examiner should provide an addendum opinion as to whether the Veteran's pre-existing congenital spondylolysis clearly and unmistakably underwent no permanent increase in severity during or as a result of service, including his in-service fall. 

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to mere speculation, this must also be fully explained by the examiner.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for degenerative disease of the lumbar spine should be readjudicated.  Thereafter, and following any development deemed necessary, the claim of entitlement to service connection for a bilateral leg condition, to include pain in the feet should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



